DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 April 2022 has been entered.
Claims 1-7 remain pending in the application, wherein claims 1-3 and 5-7 have been amended.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (JP H04-265280, previously cited) in view of Shapiro et al. (US Pat. No. 8,334,053, previously cited).
Claim 1: Takai teaches a binder for electrical joining of ceramics (paragraph 0001) (i.e. a first substrate made of ceramic and a second substrate made of ceramic would have been obvious to one of ordinary skill in the art based on the teaching of joining ceramics).  The bonding agent (i.e. a bonding layer) may contain 15-50% by weight of CaO, ≥10% Al2O3, ≥10% SiO2, and 10-55% Y2O3, or alternatively may contain 10-45% MgO, ≥10% Al2O3, ≥10% SiO2, and 10-55% Y2O3 (paragraphs 0016 and 0018) (i.e. Y2O3 is an oxide of a rare earth element).  These ranges each overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  However, Takai does not teach where the silicon content is higher at the surface of the bonding layer than the interior.
In a related field of endeavor, Shapiro teaches a seal structure having a first sealing glass composition and a second sealing glass composition joining a first and a second ceramic substrate (i.e. a bonding layer positioned between the first and second ceramic substrates) (Col. 1, lines 44-54).  The first sealing glass composition has ≤20% by weight of silica (i.e. silicon dioxide), and the second sealing glass composition has ≥40% silica, whereby the reliability of the glass joint portion may be improved (Col. 4, lines 19-33).  The first and second ceramics are joined by placing the first sealing glass composition between the two ceramics on the sodium side of a sodium-metal halide battery and placing the second sealing glass composition between the two ceramics on the halide side (Col. 6, lines 30-54).  That is, a bonding layer is made of the two sealing glass compositions that are layered between the two ceramic substrates, wherein the exterior edge portions of the second sealing composition (having ≥40% silica) corresponds to a surface of the bonding layer and the interior portion of the first sealing composition (having ≤20% silica) corresponds to an interior of the bonding layer.  As such, the silicon dioxide content of the surface of the bonding layer is greater than the silicon dioxide content of the interior of the bonding layer.  
As both Takai and Shapiro teach a composition containing silica for joining two ceramic substrates, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the composition of Takai to include where the bonding layer has two layers where the interior portions of the first layer (i.e. the interior) has ≤20% silica and the edge portions of the second layer (i.e. the surface) has ≥40% silica as taught by Shapiro because this can improve the reliability of the glass joint portion, and one would have had a reasonable expectation of success.
Claim 2: Takai teaches where the first sealing glass composition has ≤20% by weight of silica (i.e. silicon dioxide), and the second sealing glass composition has ≥40% silica (Col. 4, lines 19-33).  As outlined above, the interior portion of the first sealing glass composition corresponds to an interior of the bonding layer and the exterior edge portions of the second sealing glass composition corresponds to a surface.  The difference of silicon oxide contents of these two compositions (i.e. the difference of the surface portion compared to the interior portion; i.e. the content of silicon dioxide in a surface portion is at least 20% greater than in the interior) overlaps the claimed difference.  See MPEP § 2144.05.
Claim 3: Takai teaches where the first sealing glass composition (i.e. the interior of the bonding layer) has ≤20% by weight of silica (i.e. silicon dioxide), and the second sealing glass composition (i.e. the surface of the bonding layer) has ≥40% silica (Col. 4, lines 19-33) (i.e. the silicon dioxide content gradually increases, in a step-wise gradient, from the interior to the surface of the bonding layer).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (JP H04-265280, previously cited) in view of Shapiro et al. (US Pat. No. 8,334,053, previously cited) as applied to claim 1 above, and further in view of Imai et al. (JP 2004-345952, previously cited).
Claim 4: The teachings of Takai in view of Shapiro regarding claim 1 are outlined above.  Takai teaches a composition for joining ceramics where the bonding agent may contain CaO, Al2O3, SiO2, and Y2O3.  Shapiro teaches where the content of silica is greater in a second layer than a first layer (i.e. as outlined above regarding claim 1, the content of silica is greater in the exterior edge portions of the second layer than in the interior portions of the first layer, wherein the first and second layers form a bonding layer).  However, neither Takai nor Shapiro teach where the ceramic substrate is aluminum nitride.
In a related field of endeavor, Imai teaches a bonding agent for joining a plurality of substrates made of aluminum nitride ceramic (i.e. the first substrate and second substrate are made of aluminum nitride ceramic) (paragraph 0010).  The bonding agent contains CaO, Y2O3, and Al2O3 (paragraph 0010).  
As Takai and Imai both teach a bonding agent for joining ceramics that contains at least CaO, Y2O3, and Al2O3, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the composition of Shapiro-modified Takai to include where the bonding agent may join aluminum nitride ceramic substrates because Imai teaches where a bonding agent containing similar materials may be used for joining aluminum nitride ceramics which is considered to be a use of a known technique to improve similar devices in the same way (see MPEP § 2143), and one would have had a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (JP H04-265280, previously cited) in view of Shapiro et al. (US Pat. No. 8,334,053, previously cited) as applied to claim 1 above, and further in view of Oda et al. (US Pat. No. 4,326,038, previously cited).
Claim 5: The teachings of Takai in view of Shapiro regarding claim 1 are outlined above.  Takai teaches a composition for joining ceramics where the bonding agent may contain CaO, Al2O3, SiO2, and Y2O3.  Shapiro teaches where the content of silica is greater in a second layer than a first layer (i.e. as outlined above regarding claim 1, the content of silica is greater in the exterior edge portions of the second layer than in the interior portions of the first layer, wherein the first and second layers form a bonding layer).  However, neither Takai nor Shapiro teach where the bonding layer contains Y3Al5O12.
In a related field of endeavor, Oda teaches a sealing composition for sealing ceramics mutually (i.e. for joining a first and second ceramic substrate) (Col. 1, lines 12-20).  Oda teaches that Y2O3 reacts with Al2O3 to form a compound (i.e. the balanced chemical reaction compound product of the reaction of Y2O3 with Al2O3 is Y3Al5O12) (Col. 2, lines 44-62).
As both Takai and Oda teach a composition for joining ceramic substrates where the composition contains at least Al2O3 and Y2O3, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the composition of Shapiro-modified Takai to include Y3Al5O12 as this compound is the product of the reaction between Al2O3 and Y2O3 and Oda teaches that Y2O3 reacts with Al2O3 in such a composition, and one would have had a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (JP H04-265280, previously cited) in view of Shapiro et al. (US Pat. No. 8,334,053, previously cited) as applied to claim 1 above, and further in view of Chaumat et al. (US PGPub. No. 2014/0328615, previously cited).
Claim 6: The teachings of Takai in view of Shapiro regarding claim 1 are outlined above.  Takai teaches a composition for joining ceramics where the bonding agent may contain CaO, Al2O3, SiO2, and Y2O3.  Shapiro teaches where the content of silica is greater in a second layer than a first layer (i.e. as outlined above regarding claim 1, the content of silica is greater in the exterior edge portions of the second layer than in the interior portions of the first layer, wherein the first and second layers form a bonding layer).  However, neither Takai nor Shapiro teach where the bonding layer contains Al6Si2O13.
In a related field of endeavor, Chaumat teaches brazing for assembling at least two parts made of silicon carbide based materials (i.e. joining of a first and second ceramic substrate) (paragraph 0077).  Brazing composition A (i.e. a bonding layer) contains SiO2, Al2O3, and CaO (paragraph 0157), and may be prepared from powders of silica, a CaO-containing compound, and mullite, which is also defined as 3Al2O3·2SiO2 (i.e. 3Al2O3·2SiO2 may also be written in a condensed chemical formula of Al6Si2O13) (paragraphs 0158-0161).  Mullite is a substitute for Al2O3 since composition A1 does not include another source of Al2O3 (as described in paragraph 0161).
As both Takai and Chaumat teach a bonding layer that contain at least SiO2, Al2O3, and CaO, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the composition of Shapiro-modified Takai to include where the composition is prepared from powders that include mullite (i.e. Al6Si2O13) as Chaumat teaches where mullite may be included as this is considered a simple substitution of one known element for another (i.e. mullite as a substitute for Al2O3) to obtain predictable results, and one would have had a reasonable expectation of success.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and comments clarifying the surface and interior of the bonding layer (see  p. 5 of remarks filed 21 April 2022) have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 21 December 2021.  The rejection of claims 1-7 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments filed 21 April 2022 regarding the prior art rejections have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 6-7, that the instantly claimed surface refers to the portion exposed to the exterior whereas the interior refers to the middle region of the same layer and is contrary to composition 126 and composition 128 of Shapiro.  However, the teachings of Shapiro are relied upon for the descriptions at Cols. 1, 4, and 6 (as outlined above regarding claim 1) and are not limited to the embodiment described regarding Fig. 1 and the corresponding reference characters 126 and 128 because prior art is relevant for all it contains.  See MPEP § 2123(I).  Specifically, the teachings of Shapiro include where the first sealing composition and the second sealing composition are placed between the first ceramic and second ceramic and the resultant assembly is heated to form a viscous molten sealing glass consisting of the two sealing compositions such that, on cooling the assembly, the first ceramic is bonded to the second ceramic, and may be such that the seal structure joins or bounds the parts to be joined (Col. 6, lines 30-54).  The assembly also is not limited to the structure of a beta alumina tube 112 referenced in the remarks (see second paragraph of p. 7).  Shapiro teaches that the ion-conducting first ceramic may be a beta alumina tube, plate, or other structure with a suitable geometry.  Furthermore, although the instantly claimed bonded ceramic assembly requires a bonding layer positioned between two ceramic substrates and having a greater amount of silicon dioxide at a surface of the bonding layer than at an interior of the bonding layer, it is not required that the bonding layer is a single layer, as argued at the second paragraph of p. 7 of remarks.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §§ 2111.01 and 2145(VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784